[Cite as R.C. v. C.S., 2018-Ohio-308.]
                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

R.C.,                                            :

                 Plaintiff-Appellee,             :

v.                                               :                  No. 17AP-152
                                                               (C.P.C. No. 14JU 7010)
C.S.,                                            :
                                                             (REGULAR CALENDAR)
                 Defendant-Appellant.            :

R.C.,                                            :

                 Plaintiff-Appellee,             :

v.                                               :                  No. 17AP-153
                                                               (C.P.C. No. 14JU 7010)
C.S.,                                            :
                                                             (REGULAR CALENDAR)
                 Defendant-Appellee,             :

(Minor Child, K.M.C.,                            :

                 Appellant).                     :


                                MEMORANDUM DECISION

                                     Rendered on January 25, 2018


                 Roger Warner, for appellees R.C. and G.C.

                 Steven E. Hillman, for appellant/mother C.S.

                 Erik L. Smith, for minor child K.M.C.

                 Christopher E. Heckert, Guardian ad Litem.


                         ON APPLICATIONS FOR RECONSIDERATION
Nos. 17AP-152 and 17AP-153                                                                  2

TYACK, J.
       {¶ 1} Counsel for C.S., the mother of teenager K.M.C., has filed an application for
reconsideration of our decision affirming the trial court's granting of limited visitation for
K.M.C.'s paternal grandparents. An attorney purporting to be counsel for K.M.C. to some
degree has also participated in the filing of a "separate" application for reconsideration on
behalf of the child.
       {¶ 2} Both counsel repeatedly assert that the decision about whether or not the
paternal grandparents have any access to the child is totally up to the mother. We do not
see that as being so. Obviously, if the paternal grandparents and the mother were getting
along there would be no need for a court action.          The fact that a system to allow
grandparents to have limited access to a young person when a parent objects is proof that
a parent's preference does not end consideration of the issue.
       {¶ 3} The applications for reconsideration do not raise issues which were not
carefully considered when we drafted and released our decision. The applications merely
assert at length a belief that we reached the wrong result. We do not believe that either the
trial court or this appellate court reached the wrong result.
       {¶ 4} Both applications for reconsideration are denied.
                                                   Applications for reconsideration denied.
                       BROWN, P.J., and LUPER SCHUSTER, J., concur.